                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

 Case No.      LA CV19-00341 JAK (SSx)                                                 Date     May 7, 2019
 Title         Maria Marroquin v. Target Corporation




 Present: The Honorable               JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    Andrea Keifer                                                   Not Reported
                     Deputy Clerk                                           Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                           Attorneys Present for Defendants:
                       Not Present                                                   Not Present


 Proceedings:               (IN CHAMBERS) ORDER RE PLAINTIFF’S MOTION FOR REMAND
                            (DKT. 10)

I.       Introduction

On November 21, 2018, Maria Marroquin (“Plaintiff”) brought this action against Target Corporation
(“Target”) and 100 Doe Defendants in the Los Angeles Superior Court. Complaint, Dkt. 1-1.1 Target
filed an answer in the Los Angeles Superior Court on January 15, 2019. Answer, Dkt. 1-2. On January
16, 2019, Target removed this action on the basis of diversity of citizenship. Notice of Removal, Dkt. 1.2

On February 5, 2019, Plaintiff filed a document titled “First Amended Complaint,” which, inter alia,
added Omar Saavadra (“Saavadra”), who is a California citizen, as a new defendant. Proposed First
Amended Complaint (“PFAC”), Dkt. 8. As discussed below, because Saavadra, like Plaintiff, is a
California citizen, Plaintiff must obtain court approval to join him as a defendant. See 28 U.S.C.
§ 1447(e) (“If after removal the plaintiff seeks to join additional defendants whose joinder would destroy
subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the action to the
State court.”). Accordingly, the February 5, 2019 filing (Dkt. 8) is construed as a Motion for Leave to
Amend which, if granted, would permit Plaintiff to file the PFAC.

On February 14, 2019, Plaintiff filed a motion to remand the action to the Los Angeles Superior Court
(“Motion to Remand”). Dkt. 10, 15. The premise of the Motion to Remand is that, if the Motion for Leave
to Amend is granted in its entirety, there would no longer be complete diversity among the parties
because both Plaintiff and Saavadra are citizens of California. Target filed an opposition (Dkt. 21),3 and


1
  Because Local Rule 19-1 permits no more than ten fictitious parties, Does 11-100 have been dismissed. Dkt.
22.
2
  The Notice of Removal adequately demonstrates that there was subject-matter jurisdiction under 28 U.S.C.
§ 1332 (diversity of citizenship) at the time of removal. It states that Target is a citizen of Minnesota and Plaintiff is
a citizen of California. Notice of Removal, Dkt. 1 ¶¶ 3, 7. As to the amount in controversy, the Notice of Removal
includes as an attachment a demand letter from Plaintiff’s counsel alleging $300,000 in damages. Exhibit C to
Notice of Removal, Dkt. 1 at 16-18.
3
  Target’s request to file an untimely opposition (Dkt. 20) is GRANTED. Target’s failure to file a timely opposition
did not result in prejudice to Plaintiff, because her counsel were allowed two weeks to file a reply to the untimely
                                                                                                            Page 1 of 12
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.      LA CV19-00341 JAK (SSx)                                               Date    May 7, 2019
 Title         Maria Marroquin v. Target Corporation

Plaintiff replied. Dkt. 26.

It was determined that the matter was appropriate for decision without oral argument under the
standards of Local Rule 7-15 and Fed. R. Civ. P. 78(b). See Dkt. 28. For the reasons stated in this
Order, the Motion for Leave to Amend is GRANTED IN PART and DENIED IN PART. It is GRANTED
as to the amendments other than adding Saavadra as a defendant, and otherwise DENIED. The Motion
to Remand is DENIED.

II.      Factual and Procedural Background

         A.      The Parties

As noted, Plaintiff is a California citizen and Target is a Minnesota citizen. Notice of Removal, Dkt. 1
¶¶ 3, 7. Target is incorporated in Minnesota and has its principal place of business there. See Exhibit D
to Notice of Removal, Dkt. 1 at 19-23.4 Saavadra, a California citizen, is alleged to be an individual who
is, and at all relevant times was, a store supervisor employed at the North Hollywood Target store
where the incident at issue in this action occurred. PFAC, Dkt. 8 ¶ 3.

         B.      Allegations in the Complaint

As noted, the Complaint was filed on November 21, 2018. It alleges that an incident occurred on
November 25, 2016, while Plaintiff was shopping at a Target store in North Hollywood. Complaint, Dkt.
1-1 at 5-6. It is alleged that an unidentified Target employee “was pushing a metal flat cart over stacked
with dog food” and collided with Plaintiff. Id. It is alleged that Plaintiff sustained “serious bodily injuries”
as a result of the collision. Id.5 Based on these allegations, the Complaint advances two causes of
action against Target: (i) general negligence; and (ii) premises liability. Id. at 4-6.

         C.      Removal, PFAC, and Motion to Remand

Target filed its answer to the Complaint in the Los Angeles Superior Court on January 15, 2019. Dkt. 1-
2. The next day, it removed this action on the basis of diversity of citizenship. Notice of Removal, Dkt.
1.

On February 5, 2019 (21 days after Target had filed its answer), Plaintiff filed the PFAC. It alleges that
Saavadra has been, at all relevant times, a “store supervisor” employed at the North Hollywood Target
store. PFAC, Dkt. 8 ¶ 3. It includes a description of the November 25, 2016 incident similar to that
provided in the Complaint. See, e.g., id. ¶ 13. The PFAC adds that Saavadra “negligently, carelessly,

opposition. In the future, all counsel shall adhere to Court orders, including the Standing Order. A failure to do so
may result in the imposition of sanctions.
4
  The PFAC alleges that Target “is a California corporation.” PFAC, Dkt. 8 ¶ 8. However, Plaintiff has produced
no evidence that Target is a citizen of California. Moreover, in Plaintiff’s briefing of the Motion to Remand, she
agrees that “Target Corporation is a Minnesota [c]orporation.” Motion to Remand, Dkt. 15 at 4.
5
  A demand letter sent by Plaintiff to Target states that Plaintiff was a part-time employee at this Target location at
the time, and that the purpose of her trip was to pick up her paycheck and to shop at the store. Dkt. 1 at 17-18. It
states that she had already obtained her check and been shopping for approximately 20 minutes at the time of the
collision with the metal cart. Id.
                                                                                                          Page 2 of 12
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV19-00341 JAK (SSx)                                            Date    May 7, 2019
 Title        Maria Marroquin v. Target Corporation

[and] recklessly failed to provide adequate training” to the employees in the Target store and failed “to
take reasonable steps to maintain, prevent, warn or to correct a dangerous condition on the premises.”
Id. ¶ 19. Although the PFAC is not detailed as to Saavadra’s role at the North Hollywood store, it states
that he “supervised and trained the unknown employee” who had pushed the cart that collided into
Plaintiff and that Saavadra “knew or should have known the unknown employee was unfit or
incompetent.” Id. ¶ 25. Based on these allegations, the PFAC advances three causes of action:
(i) premises liability (against Target only); (ii) negligence (against both Target and Saavadra); and
(iii) negligent hiring, supervision, retention, or training of employee (against both Target and Saavadra).
Id. ¶¶ 12-29.

On February 14, 2019, Plaintiff filed the Motion to Remand. Dkts. 10, 15. In support of it she submitted
the declaration of her counsel, Ani Shagvaladyan (“Shagvaladyan Decl.”). Dkt. 16. He declares that the
employee who pushed the cart that collided with Plaintiff has not yet been identified. Id. ¶ 4. He refers
to Saavadra as “Target’s supervising employee.” Id. ¶ 14. The declaration does not provide any details
regarding any investigation of the incident by Plaintiff’s counsel, or someone he engaged, after the filing
of the Complaint but before the filing of the PFAC.

III.     Analysis

         A.     Motion for Leave to Amend

                1.      Legal Standards

                        a)      Fed. R. Civ. P. 20(a): Joinder of Parties

When a common question of law or fact is presented, defendants may be joined in a single action
where a plaintiff asserts “any right to relief . . . against them jointly, severally, or in the alternative with
respect to or arising out of the same transaction, occurrence, or series of transactions or occurrences.”
Fed. R. Civ. P. 20(a)(2)(A). Permissive joinder under Rule 20(a) “is to be construed liberally in order to
promote trial convenience and to expedite the final determination of disputes, thereby preventing
multiple lawsuits.” League to Save Lake Tahoe v. Tahoe Reg’l Planning Agency, 558 F.2d 914, 917
(9th Cir. 1977).

                        b)      Fed. R. Civ. P. 15(a)(1): Amendment of Complaint as of Right

Fed. R. Civ. P. 15(a)(1) provides that a party may amend a pleading once as a matter of course within
21 days of its service, or if the pleading is one for which a responsive pleading is required, 21 days after
service of a responsive pleading or motion under Fed. R. Civ. P. 12. In all other cases, “a party may
amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.
15(a)(2). When the court’s leave is required, it should be “freely give[n] when justice so requires.” Id.;
see also Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001).




                                                                                                    Page 3 of 12
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV19-00341 JAK (SSx)                                        Date   May 7, 2019
 Title       Maria Marroquin v. Target Corporation

                      c)      28 U.S.C. § 1447(e): Joinder of a Defendant Whose Presence Would
                              Eliminate Existing Diversity Jurisdiction

“In addition to the Rule 20(a) requirements, a party’s request to amend the pleadings in a way that
would destroy diversity is governed by 28 U.S.C. § 1447(e).” Francis v. EBI Med. Sys., Inc., No. CV
10-856-GHK, 2010 WL 4680290, at *1 (C.D. Cal. Nov. 10, 2010). If after an action is removed, “the
plaintiff seeks to join additional defendants whose joinder would destroy subject matter jurisdiction,
the court may deny joinder, or permit joinder and remand the action to the State court.” 28 U.S.C.
§ 1447(e); see also Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016, 1022 n.2 (C.D. Cal. 2002) (“[T]he
proper standard for deciding whether to allow post-removal joinder of a diversity-destroying defendant
is set forth in 28 U.S.C. § 1447(e).”). Accordingly, “[o]nce removal has occurred, the district court has
two options in dealing with an attempt to join a non-diverse party.” Newcombe v. Adolf Coors Co., 157
F.3d 686, 691 (9th Cir. 1998). “[T]he decision regarding joinder of a diversity destroying-defendant is
left to the discretion of the district court.” Id.

Section 1447(e) “does not state the factors to be considered when making a determination of whether
joinder should be permitted or denied.” Murphy v. Am. Gen. Life Ins. Co., 74 F. Supp. 3d 1267, 1278
(C.D. Cal. 2015). However, the following (the “Murphy Factors”) are often considered in evaluating
post-removal requests to join non-diverse defendants:

         1. Whether the party sought to be joined is needed for just adjudication and would be
            joined under Fed. R. Civ. P. 19(a);
         2. Whether the statute of limitations would prevent the filing of a new action against the
            new defendant should the court deny joinder;
         3. Whether there has been unexplained delay in seeking the joinder;
         4. Whether the joinder is solely for the purpose of defeating federal jurisdiction;
         5. Whether the claim against the new party seems valid;
         6. The possible prejudice that may result to any of the parties in the litigation;
         7. The closeness of the relationship between the new and the old parties;
         8. The effect of an amendment on the court's jurisdiction; and
         9. The new party’s notice of the pending action.

Id. (citing Hardin v. Wal-Mart Stores, Inc., 813 F. Supp. 2d 1167, 1173-74 (E.D. Cal. 2011); Oum v. Rite
Aid Corp., No. CV08-7741-GHK, 2009 WL 151510, at *1 (C.D. Cal. Jan. 20, 2009)). “Further, under
§ 1447(e), a court has discretion to deny joinder of a party ‘whose identity was ascertainable and thus
could have been named in the first complaint.’” Id. at 1282 (quoting Boon, 229 F. Supp. 2d at 1023).
“Remand is mandatory if the district court allows the joinder of a non-diverse party under § 1447(e).”
Edmond v. Kindred Healthcare Operating Inc., No. CV 16-6734-PSG, 2016 WL 7176566, at *3 (C.D.
Cal. Dec. 8, 2016).

              2.      Application

                      a)      The Requirements of Fed. R. Civ. P. 20(a) Have Been Satisfied

The PFAC alleges that Saavadra was the Target employee who supervised the Target employee
whose action allegedly harmed the Plaintiff. Plaintiff named Saavadra under the causes of action for
                                                                                              Page 4 of 12
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

    Case No.   LA CV19-00341 JAK (SSx)                                            Date    May 7, 2019
    Title      Maria Marroquin v. Target Corporation

negligence and negligent training and supervision of an employee. These claims arise out of the same
transaction or occurrence that underlies Plaintiff’s claims against Target. Therefore, because all of the
claims will present common questions of law and fact, the requested joinder of Saavadra satisfies the
standards of Fed. R. Civ. P. 20(a).

                        b)      Whether the Requested Joinder is Governed by the Standards of Fed. R.
                                Civ. P. 15(a)(1) or 28 U.S.C. § 1447(e)

The parties disagree as to the applicable legal standard. Plaintiff contends that she has the right to
amend the Complaint, and that the PFAC is a pleading that reflects an exercise of that right. Therefore,
Plaintiff argues that the action must be remanded unless Saavadra is a sham defendant. Motion, Dkt.
15 at 3; Reply, Dkt. 26 at 1-2. Target argues that the multifactor analysis of 28 U.S.C. § 1447(e)
controls. Opposition, Dkt. 21 at 2-3.6 As noted, it provides greater discretion to a district court to deny a
request to join a non-diverse defendant following removal.

Several district courts in the Ninth Circuit have referred to a split of authority on the question whether an
amendment to add a non-diverse defendant is governed by Fed. R. Civ. P. 15(a) or 28 U.S.C.
§ 1447(e). See, e.g., McGrath v. Home Depot USA, Inc., 298 F.R.D. 601, 606 (S.D. Cal. 2014) (stating
that “[t]here is split in authorities” and collecting cases that similarly refer to a split of authority). The
weight of the authority holds that the standards of 28 U.S.C. § 1447(e) apply. See, e.g., id. at 607
(“[T]he majority of district courts in the Ninth Circuit addressing the specific situation of a plaintiff
attempting to use a Rule 15(a) amendment ‘as a matter of course’ to destroy diversity jurisdiction by
adding claims against a non-diverse defendant have scrutinized the plaintiff's purposes for amendment
under section 1447(e).” (citing Clinco v. Roberts, 41 F. Supp. 2d 1080, 1088 (C.D. Cal. 1999); Raifman
v. Wachovia Securities, LLC, No. C 11-02885 SBA, 2012 WL 1611030, at *4 (N.D. Cal. May 8, 2012);
Hardin, 813 F. Supp. 2d at 1173; Greer v. Lockheed Martin, No. CV 10–1704 JF (HRL), 2010 WL
3168408, at *3-4 (N.D. Cal. Aug. 10, 2010); and Chan v. Bucephalus Alt. Energy Grp., LLC, No. C 08–
04537 JW, 2009 WL 1108744, at *3 (N.D. Cal. Apr. 24, 2009)); see also Boon, 229 F. Supp. 2d at 1022
n.2.

Because the determination that 28 U.S.C § 1447(e) controls is more persuasive, it is adopted. First, it is
the majority view among district courts within the Ninth Circuit. It is also supported by two leading
federal civil procedure treatises. See 16 Moore’s Federal Practice: Civil § 107.151 (2019) (“Most courts
to have addressed the issue hold that the court has discretion to deny joinder of a nondiverse
defendant under Section 1447(e) even when the plaintiff would otherwise have a right to amend as a
matter of course under Rule 15(a)(1). . . . The majority approach is preferable because the purpose of
§ 1447(e) is to resolve the essential issue of whether a removed case should remain in federal court or
be remanded because of the addition of a non-diverse party.”); 14C Wright & Miller, Federal Practice &
Procedure § 3739.1 (rev. 4th ed.) (“Discretion exists [to deny or permit joinder under 28 U.S.C.
§ 1447(e)] even when the amendment of the complaint ordinarily would be ‘as a matter of course’ under
Federal Civil Rule 15(a)(1).”).

Second, “if this were not the rule, plaintiffs could routinely destroy diversity jurisdiction shortly after

6
  Plaintiff has not presented through either the Motion or her Reply any argument about the application of the
standards of 28 U.S.C. § 1447(e).
                                                                                                      Page 5 of 12
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-00341 JAK (SSx)                                           Date    May 7, 2019
 Title        Maria Marroquin v. Target Corporation

removal by adding a non-diverse defendant as of right.” 16 Moore’s § 107.151. Third, “while Rule 15(a)
addresses amendment of pleadings generally, 28 U.S.C. section 1447(e) addresses the specific
situation of post-removal joinder of non-diverse defendants.” McGrath, 298 F.R.D. at 607. Fourth, “the
Ninth Circuit has recognized that a plaintiff's motives are relevant to the question of whether district
courts should allow amendment to a complaint to add a party even under the liberal amendment policy
set forth in Rules 15 and 20.” Id. (citing Desert Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1375
(9th Cir.1980)). Thus, it is appropriate to address the question whether those motives included to
deprive the court of federal jurisdiction, which is a key factor under 28 U.S.C. § 1447(e).

Finally, the district courts within the Ninth Circuit that have reached a different determination do not
present reasoned analyses of the view adopted by this Order. See, e.g., Matthews Metals Prods., Inc.
v. RBM Precision Metal Prods. Inc., 186 F.R.D. 581, 583 (1999) (permitting joinder of non-diverse
defendant under standard of Fed. R. Civ. P. 15(a) without addressing 28 U.S.C. § 1447(e) or the
possibility that its different standards may apply).

For the foregoing reasons, the PFAC is construed as a Motion for Leave to Amend, whose assessment
is controlled by the Murphy Factors; provided, however, as to the proposed amendments other than the
addition of Saavadra as a defendant, Plaintiff was entitled to make the amendments “as a matter of
course,” Fed. R. Civ. P. 15(a)(1), because they were made within 21 days of service of Target’s
answer.

                        c)     The Murphy Factors

A consideration of the Murphy Factors demonstrates that the requested joinder should be denied.

                               (1)     Whether Saavadra Would Be a Necessary Party Under Fed. R.
                                       Civ. P. 19(a)

Fed. R. Civ. P. 19(a)(1) provides:

         A person who is subject to service of process and whose joinder will not deprive the court of
         subject-matter jurisdiction must be joined as a party if:

                (A) in that person’s absence, the court cannot accord complete relief among existing
                    parties; or

                (B) that person claims an interest relating to the subject of the action and is so situated
                    that disposing of the action in the person’s absence may:

                        (ii) as a practical matter impair or impede the person’s ability to protect the
                        interest; or

                        (ii) leave an existing party subject to a substantial risk of incurring double,
                        multiple, or otherwise inconsistent obligations because of the interest.

Fed. R. Civ. P. 19(a)(1). Rule 19(a) does not require the joinder of a party whose presence would
                                                                                                   Page 6 of 12
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-00341 JAK (SSx)                                         Date    May 7, 2019
 Title        Maria Marroquin v. Target Corporation

“deprive the court of subject-matter jurisdiction.” Id.

If hypothetically it were possible to join Saavadra without defeating federal jurisdiction, he still would
not fall within the definition of a “necessary” party under Rule 19(a). “A plaintiff seeking to hold an
employer liable for injuries caused by employees acting within the scope of their employment is not
required to name or join the employees as defendants.” Perez v. City of Huntington Park, 7 Cal. App.
4th 817, 820 (1992). Because “an employer that is vicariously liable for an employee's actions is also
fully liable . . . the joinder of the employee [is] unnecessary for complete relief.” Meggs v.
NBCUniversal Media, LLC, No. 2:17-cv-03769-ODW-RAO, 2017 WL 2974916, at *5 (C.D. Cal. July
12, 2017) (emphasis in original); see also, e.g., Edmond, 2016 WL 7176566, at *3 (defendant’s
employee not “an indispensable party under Rule 19(a) because the Court could likely accord
complete relief among the existing parties under the doctrine of respondeat superior”).

The theory of liability advanced in the Complaint and the PFAC includes vicarious liability. See
Complaint, Dkt. 1-1 at 5-6 (source of liability as to Target includes that Plaintiff “was injured by the
Defendant’s Target employee”); PFAC, Dkt. 8 ¶ 3 (Saavadra “was and is a Target store supervisor
employed with Target . . . at the time of the incident giving rise to this complaint.”). There are no clear
allegations as to why Saavadra would be liable unless Target also is liable as his employer.
Accordingly, complete relief can be obtained by Plaintiff without joining Saavadra as a party.

Because Saavadra would not be a necessary party under Rule 19(a), this factor weighs against
granting the requested joinder.

                               (2)     Whether the Statute of Limitations Would Prevent the Filing of a
                                       New Action if Joinder is Declined

Target argues that the PFAC is “improper” because Plaintiff cannot show that the amended complaint
would relate back to the filing of the Complaint. Opposition, Dkt. 21 at 5-8. Target states that this is
material because, if it does not relate back, the claims advanced in the FAC would be time-barred
under the two-year statute of limitations for personal injuries. Id. at 6 (citing Cal. Code Civ. Proc.
§ 335.1). Plaintiff responds that the amended complaint would relate back because she “genuinely did
not know the full name of” Saavadra at the time of the filing of the Complaint but learned it after her
attorneys “conducted further investigation.” Reply, Dkt. 26 at 2-3.

Where the relevant limitations period arises under state law, district courts are to examine both federal
and state law and then apply the more permissive relation-back standard. See Butler v. Nat’l Cmty.
Renaissance of California, 766 F.3d 1191, 1200-01 (9th Cir. 2014) (courts should “defer[] to the more
permissive law, state or federal, which allows an amendment to relate back.”).

Whether an amended claim relates back to the original complaint under federal law is addressed by
Fed. R. Civ. P. 15(c). Rule 15(c) permits relation back if the amended complaint advances a claim
arising out of the “conduct, transaction, or occurrence set out—or attempted to be set out—in the
original pleading.” Fed. R. Civ. P. 15(c)(1)(B). When the proposed amendment seeks to change a party
or a party’s name, relation back is permitted if, in addition to this requirement, “within the period
provided by Rule 4(m) for serving the summons and complaint, the party to be brought in by
                                                                                                 Page 7 of 12
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV19-00341 JAK (SSx)                                          Date   May 7, 2019
 Title       Maria Marroquin v. Target Corporation

amendment: (i) received such notice of the action that it will not be prejudiced in defending on the
merits; and (ii) knew or should have known that the action would have been brought against it, but for a
mistake concerning the proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(C).

California law permits the substitution of a Doe defendant with an actual one “so long as the plaintiff
was unaware of the defendant’s true identity at the time the prior complaint was filed.” Dominguez v.
Crown Equip. Corp., No. 2:14-cv-07935-SVW-E, 2015 WL 3477079, at *3 (C.D. Cal. June 1, 2015)
(citing Cal. Code Civ. Proc. § 474 and also citing Spitzer v. Aljoe, No. 13-cv-05442-MEJ, 2015 WL
1843787, at *11 (N.D. Cal. Apr. 6, 2015)). Relation back under Cal. Code Civ. Proc. § 474 only applies
where the plaintiff was “‘genuinely ignorant’ of the defendant’s identity” when the original complaint was
filed. Butler, 766 F.3d at 1202 (quoting Woo v. Superior Court, 75 Cal. App. 4th 169, 177 (1999)).
However, “if the plaintiff is actually ignorant of the defendant’s identity, the [S]ection 474 relation-back
doctrine applies even if that ignorance is the result of the plaintiff’s negligence.” Woo, 75 Cal. App. 4th
at 177 (citations omitted).

Applying these standards, the proposed amended complaint asserts new claims that would relate back
to those advanced in the Complaint. With respect to the substitution of Saavadra as one of the Doe
defendants, Plaintiff argues that she “genuinely did not know the full name of” Saavadra at the time of
the filing of the Complaint but learned it after her attorneys “conducted further investigation.” Reply, Dkt.
26 at 2-3. That contention is sufficient to satisfy the genuine ignorance standard of Cal. Code Civ. Proc.
§ 474. It is met “even if that ignorance is the result of the plaintiff’s negligence.” Woo, 75 Cal. App. 4th
at 177. Target’s argument to the contrary relies on Fed. R. Civ. P. 11 and the analogous Cal. Code Civ.
Proc. § 128.7(b). This position lacks force. Under the foregoing standards, the Doe amendment would
relate back unless Plaintiff knew Saavadra’s identity at the time of the filing of the Complaint but omitted
it. Target has not shown that this is what occurred. As to whether a more diligent investigation was
warranted, that position misapplies the governing legal standards.

With respect to the amendments Plaintiff has proposed other than the substitution of Saavadra as a
Doe defendant, the PFAC includes allegations regarding the same occurrence as the Complaint: the
incident at the North Hollywood Target store on November 25, 2016. Both the Complaint and the PFAC
allege that Target was negligent for its role in that incident. Target contends that the PFAC includes
“new facts” regarding failure to supervise and train its employees. Opposition, Dkt. 21 at 7-8. Those
allegations, according to Target, “bear no relation to the Complaint,” which is solely about vicarious
liability “for an isolated incidence of negligence.” Id. However, the PFAC and the Complaint arise from
the same “conduct, transaction, or occurrence.” Fed. R. Civ. P. 15(c)(1)(B). That the PFAC includes a
slightly revised legal theory as to Target and additional contentions as to certain of the prior allegations
does not defeat the application of the relation back standards.

For the foregoing reasons, the PFAC, if accepted for filing, asserts revised claims that would relate
back to those advanced in the Complaint. Accordingly, this factor weighs in favor of granting the
requested joinder. Moreover, even if the requested joinder is denied, the foregoing analysis shows that
Plaintiff should be permitted to include the revised allegations in any amended complaint brought
against Target in this action.



                                                                                                 Page 8 of 12
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.   LA CV19-00341 JAK (SSx)                                             Date    May 7, 2019
    Title      Maria Marroquin v. Target Corporation

                                 (3)     Whether There Was Unexplained Delay in Seeking the Joinder

In determining whether there was unexplained delay, courts “must consider whether the ‘moving party
knew or should have known the facts and theories raised by the amendment in the original pleading.’”
Murphy, 74 F. Supp. 3d at 1284 (quoting Jackson v. Bank of Haw., 902 F.2d 1385, 1388 (9th Cir.
1990)).

As noted, Plaintiff contends that her delay in naming Saavadra was because she “genuinely did not
know the full name of” the relevant supervisor. Reply, Dkt. 26 at 2. She acknowledges that she was a
part-time employee of this Target location at the time of the incident, but states that Saavadra was not
her supervisor and that he worked different hours. Id.

Plaintiff’s position is unpersuasive. She has not presented any evidence of specific steps that she or
her counsel took after this action was commenced in an effort to identify the supervisor of the employee
who was pushing the cart. In contrast, Target has declared that the identification of Saavadra was not a
result of relevant discovery in this action, as none has been conducted. Declaration of Martin Holly
(“Holly Decl.”), Dkt. 21 at 9 ¶ 7. In these circumstances, Plaintiff either knew or should have known at
the time of the filing of the Complaint those facts about Saavadra that are alleged in the PFAC. Indeed,
the allegations of the PFAC are, as to the incident at issue, not meaningfully different from those of the
Complaint. The specific fact added -- that Saavadra was and is a supervisor at the location -- was one
Plaintiff knew or through the exercise of reasonable diligence, should have known when the Complaint
was filed.7

For these reasons, this factor weighs against granting the requested joinder.

                                 (4)     Whether the Joinder is Solely for the Purpose of Defeating
                                         Federal Jurisdiction

Target argues that Plaintiff’s motive in seeking to join Saavadra after removal should be scrutinized.
Thus, Target contends that “Plaintiff cannot explain the near three month delay in seeking this
amendment and proposing this joinder, where Plaintiff simply sat on Mr. Saavadra’s identity and chose
to do nothing.” Opposition, Dkt. 21 at 4. Target further emphasizes that the “only significant event in the
interlude is Target’s removal of the matter.” Id.

Saavadra’s joinder would defeat federal jurisdiction. Indeed, that is the premise of Plaintiff’s Motion to
Remand. Given these considerations, Plaintiff’s requested joinder “raise[s] concerns as to whether the
claims are valid, or instead asserted for the purpose of defeating diversity jurisdiction.” Murphy, 74 F.
Supp. 3d at 1286.

7
  This analysis differs from the earlier assessment of relation back because the question is whether Plaintiff knew
or should have known earlier about the facts that have been added to the amended complaint. Here, although
Plaintiff may not have known Saavadra’s identity at the time of filing the Complaint, she has not shown that she
learned new facts since then about the supervisor who was involved and whose involvement is described in the
PFAC but not the Complaint. Therefore, the unexplained delay here is in part Plaintiff’s failure to name Saavadra
in the Complaint and in part her failure to identify in detail the factual allegations regarding the supervisor,
whatever his identity, that were added to the PFAC.
                                                                                                       Page 9 of 12
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.     LA CV19-00341 JAK (SSx)                                            Date    May 7, 2019
 Title        Maria Marroquin v. Target Corporation


For these reasons, this factor weighs against granting the requested joinder.

                                (5)     Whether the Claims Against Saavadra Appear Valid

As noted, Plaintiff proposes to advance two causes of action against Saavadra: negligence and
negligent hiring, supervision, retention, or training of an employee.

                                        (a)     Negligent hiring, supervision, retention, or training

“Absent . . . a special relationship [between the plaintiff and the defendant], there can be no individual
liability to third parties for negligent hiring, retention or supervision of a fellow employee . . . .” C.A. v.
William S. Hart Union High Sch. Dist., 53 Cal. 4th 861, 877 (2012). see also Phillips v. TLC Plumbing,
Inc., 172 Cal. App. 4th 1133, 1139 (2009) (“An employer may be liable to a third person for the
employer’s negligence in hiring or retaining an employee who is incompetent or unfit.” (emphasis
added) (quoting Roman Catholic Bishop v. Superior Court, 42 Cal. App. 4th 1556, 1564-65 (1996)).

Plaintiff contends valid claims have been alleged against Saavadra because he “had a duty to take
reasonable steps to maintain, prevent or warn to correct a dangerous condition on the premises.”
Motion, Dkt. 15 at 4. However, Plaintiff has neither addressed the applicable legal authority nor
presented any allegations that would suggest she can distinguish it. The allegations as to Saavadra are
that he was responsible for the negligent hiring, retention or supervision of a fellow employee. There is
no suggestion that Plaintiff and Saavadra had the type of special relationship for which liability could
attach in these circumstances. Cf. de Villers v. County of San Diego, 156 Cal. App. 4th 238, 249-50
(2007) (no claim against individuals for failure to investigate colleague before hiring her). Accordingly,
Plaintiff has failed to show that it is likely she could assert a valid negligent hiring, training, and retention
claim against Saavadra.

                                        (b)     Negligence

Under California law, negligence “consists of a failure to exercise the degree of care in a given situation
that a reasonable person under similar circumstances would employ to protect others from harm.” City
of Santa Barbara v. Superior Court, 41 Cal. 4th 747, 753-54 (2007). “In order to establish negligence
under California law, a plaintiff must establish four required elements: (1) duty; (2) breach; (3)
causation; and (4) damages.” Ileto v. Glock Inc., 349 F.3d 1191, 1203 (9th Cir. 2003); see Mendoza v.
City of Los Angeles, 66 Cal. App. 4th 1333, 1339 (1998).

The negligence claim advanced in the PFAC against Saavadra is, in effect, identical to the claim for
negligent hiring, supervision, retention, or training. Compare PFAC, Dkt. 8 ¶ 25 (negligent hiring,
supervision, retention, or training claim based on Saavadra’s negligent “supervis[ion] and train[ing] [of]
the unknown employee” who was pushing the cart that collided with Plaintiff), with id. ¶ 19 (negligence
claim based on Saavadra’s “fail[ure] to provide adequate training . . . and to take reasonable steps to
maintain, prevent, warn or to correct a dangerous condition”). Plaintiff has not identified any duty that
Saavadra breached that is independent of his alleged failure to provide adequate supervision or


                                                                                                   Page 10 of 12
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

    Case No.   LA CV19-00341 JAK (SSx)                                               Date     May 7, 2019
    Title      Maria Marroquin v. Target Corporation

training.8 Therefore, the negligence claim is deficient for the same reasons identified as to the
deficiency in the claim for negligent hiring, supervision, retention, or training.

                                 *                         *                        *

For the foregoing reasons, this factor weighs against granting the requested joinder.

                                  (6)     Possible Prejudice to Any Party

Neither party has identified any new prejudice that would result if its position is not adopted.
Accordingly, this factor is neutral.

                                  (7)     Relationship Between the New and Old Parties

Because it is alleged that Saavadra was, and remains, employed by Defendant Target and acted within
the scope of his employment with respect to the alleged incident, there is a closeness in the
relationship between Saavadra and Target for purposes of the present analysis. See Oum, 2009 WL
151510, at * 2 (“[T]here is a closeness in relationship between [Defendant] Rite Aid and Nguyen [, the
party sought to be joined,] because Nguyen is a supervisor at Rite Aid.”). For these reasons, this factor
weighs in favor of granting the requested joinder.

                                  (8)     Effect of Amendment on Jurisdiction

If the requested joinder is granted, there would no longer be complete diversity among the parties or a
basis for continued federal jurisdiction. Therefore, this factor weighs against granting the requested
joinder.

                                  (9)     New Party’s Notice of Pending Action

No evidence has been presented as to whether Saavadra is aware of the pending action. Accordingly,
this factor is neutral.

                                  *                        *                         *

With respect to the proposed amendments other than the joinder of Saavadra, Plaintiff was entitled to
amend the Complaint “as a matter of course,” Fed. R. Civ. P. 15(a)(1), and the proposed amendments

8
   “Duty is a question of law for the court.” Kesner v. Superior Court, 1 Cal. 5th 1132, 1142 (2016) (internal citation
and quotation marks omitted). “The general rule in California is that ‘[e]veryone is responsible . . . for an injury
occasioned to another by his or her want of ordinary care or skill in the management of his or her property or
person . . . .’” Cabral v. Ralphs Grocery Co., 51 Cal. 4th 764, 771 (2011) (alterations in original) (quoting Cal. Civ.
Code § 1714(a)). However, “[c]ourts invoke the concept of duty to limit generally the otherwise potentially infinite
liability which would follow from every negligent act.” Kesner, 1 Cal. 5th at 1143 (citations, internal quotation
marks, and alterations omitted). Here, the rule that a special relationship is necessary for there to be liability to a
third party on the basis of the acts of a co-employee provides one such limitation on the scope of the duty owed
by a would-be negligence defendant. See C.A., 53 Cal. 4th at 877-78 (citing Rowland v. Christian, 69 Cal. 2d 108
(1968), and cases applying it to identify the scope of duty under California negligence law).
                                                                                                         Page 11 of 12
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV19-00341 JAK (SSx)                                           Date        May 7, 2019
 Title        Maria Marroquin v. Target Corporation

relate back to the claims advanced in the Complaint. Therefore, the Motion for Leave to Amend is
GRANTED as to the request to make these amendments.

With respect to the requested joinder of Saavadra, a balancing of the Murphy Factors weighs against
granting it. Plaintiff has not provided a persuasive justification for her failure to add Saavadra as a party
prior to removal. This presents significant issues as to whether the requested joinder was made to
defeat federal jurisdiction and require remand. Further, although Plaintiff’s claims against Saavadra
would relate back to and be efficiently consolidated with those advanced against Target, she can obtain
complete relief by proceeding only against Target. There are also issues as to the merits of the claims
against Saavadra. The Motion for Leave to Amend is therefore DENIED as to the request to join
Saavadra as a defendant.

         B.    Motion to Remand

The premise of the Motion to Remand is that, because Saavadra has been joined as a defendant, there
is not diversity of citizenship. In light of the denial of the requested joinder, there is still complete
diversity of citizenship between the parties, and the amount in controversy exceeds the jurisdictional
minimum. Accordingly, the Motion to Remand is DENIED.

IV.      Conclusion

For the reasons stated in this Order, the February 5, 2019 filing titled the “First Amended Complaint”
(Dkt. 8) is construed as a Motion for Leave to Amend, which is GRANTED IN PART and DENIED IN
PART. It is GRANTED as to the amendments other than adding Saavadra as a defendant, and
otherwise DENIED. The Motion to Remand is DENIED.

Plaintiff may file as the First Amended Complaint the PFAC, edited only to remove references to
Saavadra as a defendant, provided that she shall file it within 14 days of the issuance of this Order. Any
further amendments would require “the opposing party’s written consent or the court’s leave.” Fed. R.
Civ. P. 15(a)(2). Accordingly, should Plaintiff contend that any further amendments are warranted, the
parties shall meet and confer and file a stipulation if they agree as to any amendments. If no agreement
is reached, Plaintiff shall file as the First Amended Complaint the PFAC modified as just described. Any
proposal for further modifications shall then be presented through a motion for leave to amend, with any
proposed Second Amended Complaint attached.

IT IS SO ORDERED.

                                                                                                     :

                                                             Initials of Preparer      ak




                                                                                                    Page 12 of 12
